Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0002488
                                                        24-DEC-2013
                                                        09:22 AM




                         SCWC-13-0002488

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       RICHARD BLAISDELL, Petitioner/Plaintiff-Appellant,

                                vs.

   DEPARTMENT OF PUBLIC SAFETY, Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0002488; CIV. NO. 11-1-2008)

          ORDER REJECTING PETITION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          The petition for writ of certiorari, filed on December

3, 2013, is hereby rejected.

          DATED: Honolulu, Hawai#i, December 24, 2013.



Richard Blaisdell,              /s/ Mark E. Recktenwald
petitioner pro se
                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack